DETAILED ACTION
This action is responsive to the following communications: Applicants’ Response filed on July 21, 2022. All references to this application refer to the U.S. Patent Application Publication No. 2021/0319465 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.

Claims 1-20 are pending in this case. Claims 1, 8, and 15 were amended. Claims 1, 8, and 15 are the independent claims. Claims 1-20 are rejected.

Double Patenting




The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  
Claims 6 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 11,080,731. Although the claims at issue are not identical, they are not patentably distinct from each other as described below.
Present Application
U.S. Patent No. 11,080,731
Comment
1. A method, comprising: 

receiving, by a mobile device comprising a processor, a video and a survey question pertaining to the video to be played, via the mobile device, to a potential participant in a video survey, wherein the survey question is disabled for answering when initially received by the mobile device, wherein the video and the survey question are sent to mobile devices of potential participants of the video survey, and wherein the video and the survey question are configured to terminate in response to an indication that a threshold cumulative number of the potential participants have completed the video and answered the survey question; 










in response to receiving a user command to initiate playing of the video, playing, by the mobile device, the video; and 

in response to completing the playing of the video, activating, by the mobile device, the survey question for answering.

6. The method of claim 1, further comprising: displaying, by the mobile device, a message indicating a likelihood of the potential participant answering the survey question in response to the potential participant initiating playing of the video.
1. A method, comprising: 

receiving, by a mobile device comprising a processor, a video and a survey question pertaining to the video to be played, via the mobile device, to a potential participant in a video survey, wherein the survey question is disabled for answering when initially received by the mobile device, wherein the video and the survey question are sent to mobile devices of potential participants of the video survey, and wherein the video and the survey question are configured to terminate in response to an indication that a threshold number of the potential participants have completed the video and answered the survey question; 

displaying, by the mobile device, a survey message indicating a likelihood of the potential participant completing the video and answering the survey question if the potential participant initiates playing of the video; 

in response to receiving a user command to initiate playing of the video, playing, by the mobile device, the video; and 

in response to completing the playing of the video, activating, by the mobile device, the survey question for answering.
The claims are essentially equivalent, expect that the present claim 1 is missing the “displaying the survey message” limitation. 

However, dependent claim 6, which depends from claim 1, recites the missing language.
Accordingly, dependent claim 6, which includes all of the limitations of its parent claim, is an obvious variant of ‘731 claim 1.

The present application was amended to clarify that the threshold number was a cumulative total number of respondents. While this narrows the scope slightly, it does not impact the determination that claim 6 is an obvious variant of ‘731 claim 1.

Here is the limitation at issue. There is a slight wording difference between this language and present dependent claim 6. 
16. The system of claim 15, wherein the operations further comprise: 

initiating a survey progress message indicating a number of participants that are currently watching the video out of a total number of participants needed to reach completion of the video survey; or 

initiating a survey progress message indicating a number of participants that have paused the video or exited the video before finishing the playing of the video.
Claim 15 

(pertinent language):
facilitating displaying, by the mobile device, a survey message indicating a likelihood of the potential participant to complete the video and answer the survey question in response to the potential participant initiating playing the video;
Claim 15 of the ‘731 patent is the system embodiment of claim 1 of the ‘731 patent.

Similar to the description of claim 6 with respect to claim 1, present independent claim 15 fails to recite a limitation reciting the display of a message. However, dependent claim 16 recites the “initiating a …message” limitation that is missing from independent claim 15. 

There is a further difference as to the content of the message compared to claim 15 of the ‘731 patent (as well as providing two different message options), but this is an obvious variant of the claim language from ‘731.


17. The system of claim 15, wherein the operations further comprise:

initiating a survey progress message indicating a number of participants that will have to pause or exit their playing of the video in order for a selected participant to be able to answer the survey question prior to the video survey reaching completion.
Claim 15
Claim 15 of the ‘731 patent is the system embodiment of claim 1 of the ‘731 patent.

Similar to the description of claim 6 with respect to claim 1, present independent claim 15 fails to recite a limitation reciting the display of a message. However, dependent claim 17 recites the “initiating a …message” limitation that is missing from independent claim 15. 

There is a further difference as to the content of the message compared to claim 15 of the ‘731 patent, but this is an obvious variant of the claim language from ‘731.
18. The system of claim 15, wherein the operations further comprise: 

initiating a survey progress message indicating a number of participants that will be dropped from the video survey if they fail to respond to a verification prompt.
Claim 15
Claim 15 of the ‘731 patent is the system embodiment of claim 1 of the ‘731 patent.

Similar to the description of claim 6 with respect to claim 1, present independent claim 15 fails to recite a limitation reciting the display of a message. However, dependent claim 18 recites the “initiating a …message” limitation that is missing from independent claim 15. 

There is a further difference as to the content of the message compared to claim 15 of the ‘731 patent, but this is an obvious variant of the claim language from ‘731.


Claims 6 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,885,535, further in view of U.S. Patent Application Publication No. 2014/0282676 A1 (hereinafter Joergens). Although the claims at issue are not identical, they are not patentably distinct from each other as described below.
Present Application
U.S. Patent No. 10,885,535
Comment
1. A method, comprising: 

receiving, by a mobile device comprising a processor, a video and a survey question pertaining to the video to be played, via the mobile device, to a potential participant in a video survey, wherein the survey question is disabled for answering when initially received by the mobile device, wherein the video and the survey question are sent to mobile devices of potential participants of the video survey, and wherein the video and the survey question are configured to terminate in response to an indication that a threshold cumulative number of the potential participants have completed the video and answered the survey question; 












in response to receiving a user command to initiate playing of the video, playing, by the mobile device, the video; and 

in response to completing the playing of the video, activating, by the mobile device, the survey question for answering.













6. The method of claim 1, further comprising: displaying, by the mobile device, a message indicating a likelihood of the potential participant answering the survey question in response to the potential participant initiating playing of the video.
1. A method, comprising: 

receiving, by a mobile device comprising a processor, a video and a survey question pertaining to the video to be played via the mobile device to a selected participant in a video survey, wherein the survey question is disabled for answering when initially received by the mobile device; wherein the video and survey question have also been sent to a plurality of other potential participants of the video survey, wherein the video survey is configured to reach completion when a limited number of participants have finished the video and answered the survey question; 





displaying, by the mobile device, a survey message indicating a likelihood of the selected participant finishing the video before the video survey closes and answering survey question if the selected participant begins playing the video; 

playing, by the mobile device, the video in response to receiving a first user command to initiate playing of the video; 

activating, by the mobile device, the survey question for answering in response to finishing the playing of the video; 

receiving, by the mobile device, a second user command answering the survey question prior to completion of the video survey; and 

including the selected participant's answer to the survey question in results of the video survey.
The claims are essentially equivalent, expect that the present claim 1 is missing the “displaying the survey message” limitation. 

However, dependent claim 6, which depends from claim 1, recites the missing language.

Accordingly, dependent claim 6, which includes all of the limitations of its parent claim, is an obvious variant of ‘535 claim 1.


The present application was amended to clarify that the threshold number was a cumulative total number of respondents. While this narrows the scope slightly, it does not impact the determination that claim 6 is an obvious variant of ‘731 claim 1.


























The present claims fail to recite these two limitations (receiving answer, storing the answer). However, Joergens teaches presentation of post-roll interactive content requiring an answer to a quiz or survey to gauge user consumption of the ad, receiving the answer to the ad, and storing the received answer as a result. See Joergens, paragraphs 0084-0092 [describing the presentation of survey questions, user responses, and storing the responses]. Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of the present invention and Joergens before him before the effective filing date of the claimed invention, to modify the method of the present invention to incorporate receiving and storing user results of the survey as taught by Joergens. One would have been motivated to make such a combination because this permits tracking of user responses and determining effectiveness of ads as taught by Joergens. 
16. The system of claim 15, wherein the operations further comprise: 

initiating a survey progress message indicating a number of participants that are currently watching the video out of a total number of participants needed to reach completion of the video survey; or 

initiating a survey progress message indicating a number of participants that have paused the video or exited the video before finishing the playing of the video.
Claim 1

(pertinent language):
displaying, by the mobile device, a survey message indicating a likelihood of the selected participant finishing the video before the video survey closes and answering survey question if the selected participant begins playing the video;
Claim 15 of the ‘731 patent is the system embodiment of claim 1 of the ‘731 patent.

Similar to the description of claim 6 with respect to claim 1, present independent claim 15 fails to recite a limitation reciting the display of a message. However, dependent claim 16 recites the “initiating a …message” limitation that is missing from independent claim 15. 

There is a further difference as to the content of the message compared to claim 15 of the ‘731 patent (as well as providing two different message options), but this is an obvious variant of the claim language from ‘731.


17. The system of claim 15, wherein the operations further comprise:

initiating a survey progress message indicating a number of participants that will have to pause or exit their playing of the video in order for a selected participant to be able to answer the survey question prior to the video survey reaching completion.
Claim 1
Claim 15 of the ‘731 patent is the system embodiment of claim 1 of the ‘731 patent.

Similar to the description of claim 6 with respect to claim 1, present independent claim 15 fails to recite a limitation reciting the display of a message. However, dependent claim 17 recites the “initiating a …message” limitation that is missing from independent claim 15. 

There is a further difference as to the content of the message compared to claim 15 of the ‘731 patent, but this is an obvious variant of the claim language from ‘731.
18. The system of claim 15, wherein the operations further comprise: 

initiating a survey progress message indicating a number of participants that will be dropped from the video survey if they fail to respond to a verification prompt.
Claim 1
Claim 15 of the ‘731 patent is the system embodiment of claim 1 of the ‘731 patent.

Similar to the description of claim 6 with respect to claim 1, present independent claim 15 fails to recite a limitation reciting the display of a message. However, dependent claim 18 recites the “initiating a …message” limitation that is missing from independent claim 15. 

There is a further difference as to the content of the message compared to claim 15 of the ‘731 patent, but this is an obvious variant of the claim language from ‘731.


Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0037068 A1, filed by Thomas et al., on March 30, 2001, and published on February 20, 2003 (hereinafter Thomas), in view of U.S. Patent Application Publication No. 2014/0282676 A1, filed by Joergens on March 15, 2013, and published on September 18, 2014 (hereinafter Joergens), further in view of U.S. Patent Application Publication No. 2003/0229533 A1, filed by Mack et al., on June 6, 2002, and published on December 11, 2003 (hereinafter Mack).

With respect to independent claim 1, Thomas discloses a method, comprising: 
Receiving, by a mobile device comprising a processor, a video and a survey question pertaining to the video to be played, via the mobile device, to a potential participant in a video survey…; Thomas discloses a mobile device that receives a video to be played to a user (see Thomas, paragraphs 0028 [describing user devices, including mobile devices], 0034-0037 [describing TV, real-time, video on demand embodiments], 0056 [describing step 410 of Fig. 4, pause a playing video], 0061 [step 510 of Fig. 5, pause near video on demand playback], and 0067 [step 610 of Fig. 6, pause video on demand playback]).
Thomas fails to expressly disclose wherein the survey question is disabled for answering when initially received by the mobile device, wherein the video and the survey question are sent to mobile devices of potential participants of the video survey….
	However, Joergens teaches presentation of post-roll advertisements and survey questions where the questions are disabled until the user has completed viewing the video content (see Joergens, paragraphs 0020 [describing the post-roll advertisements, receipt and storage of the responses to the interactive content (quiz, survey, game, etc.)], 0039-0041 [describing the presentation of the interactive content that prompts users with messages, quizzes, queries, etc., after the end of a video program], and 0084-0091 [describing various embodiments of a post video interactive quiz as depicted in Figs. 4-6]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Thomas and Joergens before him before the effective filing date of the claimed invention, to modify the method of the Thomas to incorporate presenting a post-roll survey with the survey disabled until the video has completed its run time as taught by Joergens. One would have been motivated to make such a combination because this allows determination of the effectiveness of ads as taught by Joergens (see Joergens, paragraph 0011 [“There remains a need in the art for a system and method that addresses problems in the art concerning the airing and viewing of advertising media. Further, there exists a need in the art for a system and method that increases the likelihood of viewership of television and radio commercials to provide high-impact, deeper message penetration, audience participation and interaction while promoting a higher volume audience reaching of advertising methods. Lastly, there is a need in the art for a system and method that provides real-time incentives to viewers watching or listening to advertising messages. There further exists a need for a commercial/advertising message creating a relationship, even an expectant bond, between advertisers and consumers.”]).
Thomas and Joergens fail to further teach the method wherein the video and the survey question are configured to terminate in response to an indication that a threshold number of the potential participants have completed the video and answered the survey question.
	However, Mack teaches predefining a threshold target number of participants, receiving responses and tracking totals in real-time, and terminating the survey once the predetermined target number of participants who have completed the survey is reached (see Mack, paragraph 0049 [describing how the system know when to close the survey, describing several different conditions, including when a desired number of respondents have completed the survey; because responses are received and tabulated in real-time, the system has continuous access to the data which assists in shortening time for data collection and analysis, and determining when the survey has been completed]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of the Thomas, Joergens, and Mack before him before the effective filing date of the claimed invention, to modify the method of the Thomas, as modified by Joergens, to incorporate real-time tracking or user participation and survey completion as taught by Mack, in order to recognize in real-time that the threshold number of participants has been reached and that the survey should be deactivated. One would have been motivated to make such a combination because this allows greater control over  delivery, feedback, and participation of users, as taught by Mack (see Mack, paragraph 0007 [“Therefore, a need exists for a network based system and method for conducting a survey that does not require respondents to have a sophisticated knowledge of software. Furthermore, a need exists for such a system and method to operate without special software on the respondents' computers. Additionally, a need exists for such a system and method to be implementable without significant programming knowledge on the part of the researcher. Moreover, a need has also arisen for such a system and method to employ faster and more robust data collection and processing techniques.”]).
	Thomas, as modified by Joergens and Mack, further teaches:
In response to receiving a user command to initiate playing of the video, playing, by the mobile device, the video; Thomas further teaches receiving a command to start watching the video and in response, starting the video (see Thomas, paragraphs 0034-0037, described supra).
In response to completing the playing of the video, activating, by the mobile device, the survey question for answering; Joergens further teaches presenting post-roll interactive content (see Joergens, paragraphs 0020, 0039-0041, and 0084-0091, described supra).

With respect to dependent claim 2, Thomas, as modified by Joergens and Mack, teaches the method of claim 1, as described above.
	Joergens and Mack further teach the method, further comprising: receiving, by the mobile device, answer data representative of an answer to the survey question prior to the threshold number of the potential participants having completed the video and answered the survey question.
	Joergens further teaches receiving user data answering or responding to the interactive content (see Joergens, paragraphs 0020, 0039-0041, and 0084-0091, described supra, claim 1).
	Additionally, Mack further teaches that the user only receives the content if the threshold number of users has not been reached (see Mack, paragraph 0049, described supra, claim 1).

With respect to dependent claim 3, Thomas, as modified by Joergens and Mack, teaches the method of claim 1, as described above.
	Joergens further teaches the method, further comprising: adding, by the mobile device, an answer to the survey question in a result of the video survey.
	Joergens further teaches storing user answer data (see Joergens, paragraphs 0020, 0039-0041, and 0084-0091, described supra, claim 1).

Independent claim 8, and its respective dependent claims 9 and 10, recites a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising the method of independent claim 1, and its respective dependent claims 2 and 3. Accordingly, independent claim 8, and its respective dependent claims 9 and 10, are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 2 and 3, which are incorporated herein.

Independent claim 15 recites a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising the method of independent claim 1. Accordingly, independent claim 15 is rejected under the same rationales used to reject independent claim 1, which are incorporated herein.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, in view of Joergens, further in view of Mack, further in view of U.S. Patent Application Publication No. 2015/0317639 A1, filed by Ward et al., on April 30, 2014, and published on November 5, 2015 (hereinafter Ward).

With respect to dependent claim 4, Thomas, as modified by Joergens and Mack, teaches the method of claim 1, as described above.
Thomas, Joergens, and Mack fail to further teach the method, further comprising: receiving, by the mobile device, request data representative of a request to enable a video camera of the mobile device during the playing video.
	However, Ward teaches a remote server sending a request to a user’s device to remotely trigger the activation of the device’s video camera (see Ward, paragraphs 0024 [remotely sending a request to activate the user’s device’s camera or other peripheral] and 0026 [including when the user uses their own device, such as a laptop, tablet, phone, wearable device, etc.]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Thomas, Joergens, Mack, and Ward before him before the effective filing date of the claimed invention, to modify the method of Thomas, as modified by Joergens and Mack, to incorporate sending a request to remotely enable the video camera of the user’s device as taught by Ward. One would have been motivated to make such a combination because this provides a convenient way for a remote device to engage with the customer using their own device, as taught by Ward (see Ward, paragraph 0033 [“One now appreciates how customers can be served with newer technologies to initiate or assist in ongoing transaction that conventionally would require in-person and face-to-face interaction but with the teachings herein can occur in any location having a device that executes the app to be considered a customer-assisted device or on the customer's own devices having that app. This provides convenience and expedites ongoing transactions and may generate new customers that keep putting off acquiring an expert for a transaction because of the inconvenience associated with the traditional procedure but would gladly engage an expert for a transaction with the convenience of the teachings presented herein.”]).

Dependent claim 11 recites a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising the method of dependent claim 4. Accordingly, dependent claim 11 is rejected under the same rationales used to reject dependent claim 4, which are incorporated herein.

Claims 5, 7, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, in view of Joergens, further in view of Mack, further in view of U.S. Patent Application Publication No. 2016/0359990 A1, filed by Dabbiere et al., on June 4, 2015, and published on December 8, 2016 (hereinafter Dabbiere).

With respect to dependent claim 5, Thomas, as modified by Joergens and Mack, teaches the method of claim 1, as described above.
Thomas, Joergens, and Mack fail to further teach the method, further comprising: in response to a time associated with playing the video being determined to have lapsed, displaying, by the mobile device, a verification prompt in association with the video to solicit a response to the video.
	However, Dabbiere teaches periodically presenting prompts to the user to solicit a response associated with the video (see Dabbiere, paragraphs 0016 [while presenting video, the application presents prompts to solicit verification that the user is consuming the content, and monitors various parameters, such as inactivity], 0032 [application generates a dialog prompt that requires a user response], and 0041 [application can prompt the user periodically or upon determination that conditions have been met]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Thomas, Joergens, Mack, and Dabbiere before him before the effective filing date of the claimed invention, to modify the method of Thomas, as modified by Joergens and Mack, to incorporate sending a request to the user to solicit a response as taught by Dabbiere. One would have been motivated to make such a combination because this allows a source to confirm that the user has consumed the content, as taught by Dabbiere (see Dabbiere, paragraph 0011 [“However, employees are able to manipulate media player applications, or other similar applications, into believing the user has consumed a media file in its entirety. For example, employees are able to fast forward to the end of the video to trick a particular media player application into mistakenly detecting that the user has watched the video in its entirety. Similarly, an employee can allow a video to play while the employee walks away from or otherwise ignores the video. Determining whether a user has paid attention to all or a portion of a media file remains problematic.”]).

With respect to dependent claim 7, Thomas, as modified by Joergens, Mack and Dabbiere, teaches the method of claim 5, as described above.
	Dabbiere further teaches the method, further comprising: in response to failing to receive the response to the video, terminating, by the mobile device, the video after an expiration of a timeout period.
	Dabbiere further teaches quitting or exiting the video when the user fails to respond to the prompt within a predetermined timeout period (see Dabbiere, paragraphs 0016, 0032, and 0041, described supra, claim 5).

Dependent claim 12 recites a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising the method of dependent claim 5. Accordingly, dependent claim 12 is rejected under the same rationales used to reject dependent claim 5, which are incorporated herein.

With respect to dependent claim 13, Thomas, as modified by Joergens and Mack, teaches the medium of claim 8, as described above.
Thomas, Joergens, and Mack fail to further teach the medium, further comprising: pausing the video after an expiration of a timeout period.
	However, Dabbiere teaches periodically presenting prompts to the user to solicit a response associated with the video (see Dabbiere, paragraphs 0016, 0032, and 0041, described supra, claim 5). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Thomas, Joergens, Mack, and Dabbiere before him before the effective filing date of the claimed invention, to modify the medium of Thomas, as modified by Joergens and Mack, to incorporate sending a request to the user to solicit a response as taught by Dabbiere. One would have been motivated to make such a combination because this allows a source to confirm that the user has consumed the content, as taught by Dabbiere (see Dabbiere, paragraph 0011, described supra, claim 5).

With respect to dependent claim 14, Thomas, as modified by Joergens and Mack, teaches the medium of claim 8, as described above.
Thomas, Joergens, and Mack fail to further teach the medium, further comprising: exiting the video after an expiration of a timeout period or inactivity by a user.
	However, Dabbiere teaches periodically presenting prompts to the user to solicit a response associated with the video (see Dabbiere, paragraphs 0016, 0032, and 0041, described supra, claim 5). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Thomas, Joergens, Mack, and Dabbiere before him before the effective filing date of the claimed invention, to modify the medium of Thomas, as modified by Joergens and Mack, to incorporate sending a request to the user to solicit a response as taught by Dabbiere. One would have been motivated to make such a combination because this allows a source to confirm that the user has consumed the content, as taught by Dabbiere (see Dabbiere, paragraph 0011, described supra, claim 5).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas, in view of Joergens, further in view of Mack, further in view of U.S. Patent Application Publication No. 2008/0254767 A1, filed by Jin on April 10, 2007, and published on October 16, 2008 (hereinafter Jin).

With respect to dependent claim 19, Thomas, as modified by Joergens and Mack, teaches the system of claim 15, as described above.
Although Thomas teaches disabling a playback control feature during ads or other content that the distributor requires the user to view (see Thomas, paragraphs 0072-0075 [describing the process of Fig. 7, in which the user is viewing a video via a player that presents playback controls, such as fast-forward, and determine content and duration of media that contains metadata indicating that is should not be skipped, and disabling the features that would allow a user to skip the content, and enabling the feature once the content or duration is passed]), Thomas, Joergens, and Mack fail to further teach the system wherein the operations further comprise: disabling a telephone call, text, or a browsing function of the mobile device during the playing of the video.
	However, Jin teaches disabling a calling, texting, or browsing functions of the mobile device while playing the video (see Jin, paragraphs 0015 [selectively inhibiting device functionality, such as telephonic features, texting, applications (browsers), etc.] and 0021 [intended to allow access to certain functionality while restricting access to other features]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Thomas, Joergens, Mack, and Jin before him before the effective filing date of the claimed invention, to modify the medium of Thomas, as modified by Joergens and Mack, to incorporate disabling functionality that might tend to interrupt a viewer as taught by Jin. One would have been motivated to make such a combination because this prevents interruption or unauthorized usage of the device, as taught by Jin (see Jin, paragraph 0007 [“Consequently, what is needed is a simplified technique for permitting an individual to use a handset to execute stored applications, use a camera, or view content while at the same time preventing access to other cellular phone and network features.”]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas, in view of Joergens, further in view of Mack, further in view of U.S. Patent Application Publication No. 2004/0228460 A1, filed by Keramane on May 15, 2002, and published on November 18, 2004 (hereinafter Keramane).

With respect to dependent claim 20, Thomas, as modified by Joergens and Mack, teaches the system of claim 15, as described above.
Although Thomas teaches disabling a playback control feature during ads or other content that the distributor requires the user to view (see Thomas, paragraphs 0072-0075, described supra, claim 19), Thomas, Joergens, and Mack fail to further teach the system wherein the operations further comprise: disabling a mute or volume reduction video player function of the mobile device during the playing of the video.
	However, Keramane teaches disabling mute or volume reduction when playing video with certain settings or parameters (e.g., unskippable) (see Keramane, paragraphs 0006 [describing how the device provides certain functionalities which are enabled, and others which are disabled] and 0030 [describing the feature inhibitor, which inhibits certain features, settings, or operations, while allowing others]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Thomas, Joergens, Mack, and Keramane before him before the effective filing date of the claimed invention, to modify the medium of Thomas, as modified by Joergens and Mack, to incorporate disabling functionality that might tend to interrupt a viewer as taught by Keramane. One would have been motivated to make such a combination because this prevents interruption or unauthorized usage of the device, as taught by Keramane (see Keramane, paragraph 0004 [“More particularly, functionalities including radio transmissions may be prohibited in environments where radio transmissions may interfere with operation of life critical electronic devices such as in a hospital or on an airplane. Certain functionalities such as radiotelephone communications may also be prohibited where silence is desired (such as in a theater). In addition, functionalities including data transmission and/or recording may be prohibited for security reasons (such as in a sensitive military area or in an embassy) or for commercial reasons (such as at a museum, a sporting event, a concert, or a theatrical performance where unauthorized image, video, and/or audio reproductions are prohibited).”]).

Response to Arguments
Applicants’ arguments with respect to claims 1-5, 7-15, 19, and 20 have been considered but are moot in view of the new grounds of rejection.

Allowable Subject Matter
Claims 6 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter. The Examiner has carefully examined claims 6 and 16-18. The closest prior art references are Thomas, Joergens, Mack, Ward, Dabbiere, Jin, and Keramane. Claims 6 and 16-18 are indicated as allowable over Thomas, Joergens, Mack, Ward, Dabbiere, Jin, and Keramane at least because the references do not appear to teach or suggest the following limitations:

Dependent claim 6:
displaying, by the mobile device, a message indicating a likelihood of the potential participant answering the survey question in response to the potential participant initiating playing of the video

Dependent claim 16:
initiating a survey progress message indicating a number of participants that are currently watching the video out of a total number of participants needed to reach completion of the video survey; or initiating a survey progress message indicating a number of participants that have paused the video or exited the video before finishing the playing of the video.

Dependent claim 17:
wherein the operations further comprise: initiating a survey progress message indicating a number of participants that will have to pause or exit their playing of the video in order for a selected participant to be able to answer the survey question prior to the video survey reaching completion.

Dependent claim 18:
wherein the operations further comprise: initiating a survey progress message indicating a number of participants that will be dropped from the video survey if they fail to respond to a verification prompt.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
U.S. Patent Application Publication No. 2001/0005845 A1 (Distribution and collation of electronic advertisements and responses).
U.S. Patent Application Publication No. 2002/0156736 A1 (Tracking survey feedback of promotional items via ATMs).
U.S. Patent Application Publication No. 2007/0206606 A1 (Internet based survey distribution and feedback collection).
U.S. Patent Application Publication No. 2008/0313011 A1 (Online marketing platform that harness user generated content).
U.S. Patent Application Publication No. 2009/0204476 A1 (Determination of the effectiveness of advertising campaigns by using control groups).
U.S. Patent Application Publication No. 2010/0153197 A1 (Providing an advertising service that incentivizes participation while reducing advertiser cost).
U.S. Patent Application Publication No. 2011/0307262 A1 (Survey management using analysis to predict when sufficient responses will be received for participant groups).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173